Citation Nr: 0605166	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-11 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).


FINDING OF FACT

The veteran's post-traumatic stress disorder has not been 
manifested by a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking, or 
more than a mild psychosocial functionality impairment as to 
employment, routine responsibilities of self-care, family 
role functioning, and recreation and leisure pursuits.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development

In May 2003, the RO issued a rating decision granting service 
connection and a 30 percent rating for the veteran's post-
traumatic stress disorder (PTSD).  The veteran filed an 
appeal of the initial rating decision, and, in March 2004, 
the AOJ notified the veteran of information and evidence 
necessary to substantiate a claim for an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  Although the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  The veteran was not 
prejudiced by not receiving the VCAA notification prior to 
AOJ adjudication as he had over a year to respond to the 
letter prior to the certification of his appeal to the Board.  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Treatment records 
have been obtained.  A VA examination was provided in April 
2003.  The Board does not know of any additional relevant 
evidence which has not been obtained.

II.  Applicable Law and Analysis

Under the rating criteria for mental disorders, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In cases such as this in which the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  In this case, because the 
veteran's records on the whole paint a consistent disability 
picture throughout the appeal period, a staged rating in 
accordance with Fenderson v. West, supra, is not appropriate.  

The evidence of record reports that the veteran has non-
psychotic delusions, intrusive thoughts, tendency towards 
anger and anxiety, insomnia, impaired concentration, 
hypervigilance, exaggerated startle reflex, nightmares, and 
problems related to the social environment.  The veteran has 
reported that he often feels depressed, though, according to 
the April 2003 examination record, he can feel happy and 
plans to make the best of the future.  The evidence provided 
by the veteran suggests he has gaps in his memory, and the 
April 2003 examination found a mild impairment of the 
veteran's short-term memory.  The veteran also gave a history 
of detachment from others he would normally feel close to, 
such as former friends, and a diminished interest in 
activities.  The veteran asserts that he no longer makes an 
effort to join in on activities or make or be with friends; 
instead, he chooses to spend must of his time by himself or 
with family.  

On the other hand, the veteran is consistently described as 
having good eye contact, full affect, and organized and goal-
directed thoughts.  The veteran has consistently been 
oriented as to time, place, person, and situation.  The 
veteran also generally denies any recent suicidal or 
homicidal thoughts or paranoia.  

The April 2003 VA examination found the rate and flow of his 
speech was normal, and there were no irrelevant, illogical or 
obscure speech patterns.  According to the examination 
record, the veteran no longer had frequent panic attacks.  
The veteran reported that he had good marital and family 
relationships, two or three good friends, and he was active 
in his church.  The veteran also reported that he has short 
periods of remissions from the symptoms of his PTSD, lasting 
two to three days 

The April 2003 VA examination record reports that the veteran 
had an unimpaired psychosocial functional status in regard to 
employment, routine responsibilities of self-care, and family 
role functioning.  The examiner found mild impairment of the 
veteran's psychosocial functioning in regards to recreation 
and leisure pursuits.  Finally, the examiner found the 
veteran was moderately impaired in regards to social and 
interpersonal relationships and physical health.  The 
examiner also believed the veteran's prognosis for 
improvement of his psychiatric condition and impairments in 
functional status was good, provided he continue 
psychotherapy sessions.  The veteran also underwent a 
Mississippi Scale test and scored a 113, a score that 
corresponds to relatively mild symptoms of PTSD.  

VA treatment and examination records indicate the assignment 
of Global Assessment of Functioning (GAF) scores of 55 in 
April and July 2003, 60 in June 2002 and February 2003, and 
61 in July and October 2002.  A GAF score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter (Eugene) v. Brown, 8 Vet. App. 240 (1995).  

The Board notes that an August 2003 assessment from a private 
psychiatrist assigned the veteran a GAF score of 35, which 
indicates major impairment.  The Board notes, however, that 
this rating is not based on an examination, but rather on an 
evaluation of letters from the veteran's family and a 
November 2001 psychiatric evaluation.  In addition, the 
psychiatrist does not offer the appropriate support for his 
assessment; the evidence discussed would not normally warrant 
a GAF score that low.  Additional private records from 
December 2001 and June 2003 report GAF scores of "no higher 
than 50 in the past year" and "no higher than 40 in the 
past year" respectively.  The Board notes that the latter 
record does not contain any evidence to support this finding 
or explain why the VA records assigning GAF scores higher 
than 40 were ignored.  Neither record offers an explanation 
of what records or information was used to determine the 
veteran's GAF score for the year.  

The Board finds that the evidence does not meet or more 
nearly approximate the criteria for a rating in excess of 30 
percent.  See 38 C.F.R. § 4.7 (2005).  There is no evidence 
of a flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; or impaired abstract thinking.  The April 2003 VA 
examination also found the veteran's psychosocial 
functionality unimpaired as to employment, routine 
responsibilities of self-care, and family role functioning, 
and mild as to recreation and leisure pursuits.  Finally, the 
April 2003 examiner found the veteran's symptoms open to 
improvement.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  


ORDER

An initial rating in excess of 30 percent for post-traumatic 
stress disorder is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


